Citation Nr: 0020044	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  99-04 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Crawford, Counsel



INTRODUCTION

The veteran had active service from June 1967 to September 
1970.

In January 1999, the RO granted entitlement to service 
connection for residuals of a shell fragment wound of the 
right hand, rated as noncompensably disabling; bilateral 
hearing loss, rated as noncompensably disabling; and 
tinnitus, rated as 10 percent disabling.  The RO denied 
service connection for residuals of malaria and a skin 
disorder, claimed as secondary to Agent Orange exposure.  
Thereafter, the veteran disagreed with the evaluations 
assigned for the bilateral hearing loss and tinnitus 
disabilities and with the denial of service connection for 
residuals of malaria and a skin disorder.  In February 1999 a 
statement of the case was issued to him.  On substantive 
appeal the veteran disagreed with the zero percent rating 
assigned for his bilateral hearing loss and wrote that he had 
terrible ringing of the ears, which was understated.  Given 
the foregoing procedural development, the issues on appeal 
before the Board of Veterans' Appeals (Board) are as stated 
on the title page.  38 C.F.R. § 20.202 (1999).  The 
representative's arguments contained on the March 1999 VA 
Form-646 substantiates the foregoing as well.


REMAND

In April 1999, the veteran submitted additional medical 
evidence to support his appeal.  The veteran did not waive 
his right to initial RO review.  38 C.F.R. § 20.1304 (1999).  
In light of the foregoing, the matter shall be remanded 
pursuant to 38 C.F.R. § 20.1304(c).  

Any pertinent evidence submitted by the appellant or 
representative which is accepted by the Board, under the 
provisions of this section, as well as any such evidence 
referred to the Board by the originating agency under § 
19.37(b) of this chapter, must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case unless this procedural 
right is waived by the appellant or representative or unless 
the Board determines that the benefit, or benefits, to which 
the evidence relates may be allowed on appeal without such 
referral.  Id.

Additionally, in his April 1999 statement the veteran 
indicated that he was scheduled to have another examination 
conducted at the VA hospital at Long Beach, California.  If 
accomplished, those records should be obtained.  See 
generally Proscelle v. Derwinski, 2 Vet. App. 629 (1992); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

In order to extend to the veteran every equitable 
consideration and to ensure that the veteran's due process 
rights are fulfilled, this case is REMANDED for the 
following:

1.  The RO should review the additional 
evidence submitted and thereafter, 
accomplish any additional development 
deemed necessary, e.g., obtaining an 
contemporaneous VA examination and other 
pertinent VA treatment reports.  See 
Snuffer v. Gober, 10 Vet. App. 400 
(1997); Allday v. Brown, 7 Vet. App. 517 
(1995).

2.  The RO should then readjudicate the 
veteran's claims of entitlement to an 
initial compensable evaluation for 
bilateral hearing loss and entitlement to 
an initial rating in excess of 10 percent 
for tinnitus.  All pertinent law, 
regulations, and United States Court of 
Appeals for Veterans Claims (Court) 
decisions should be considered.  If the 
veteran's claim remains in a denied 
status, he and his representative should 
be provided with a supplemental statement 
of the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the claims.  The 
requisite time to respond should be 
allowed.

The case should then be returned to the Board, if in order, 
after compliance with customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the final outcome of 
this case, pending completion of the requested development.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


